              Case 2:19-cv-01680-JLR Document 15 Filed 09/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          LYLE ZEIGLER,                                  CASE NO. C19-1680 JLR

11                               Plaintiff,                ORDER GRANTING
                   v.                                      STIPULATED MOTION TO
12                                                         CONTINUE THE TRIAL DATE
            HOLLAND AMERICA LINE INC.,
13
            et al.,
14
                                 Defendants.
15
            Before the court is the parties’ stipulated motion to continue the trial date and
16
     related case deadlines. (Stip. Mot. (Dkt. # 14).) In this case, Plaintiff Lyle Zeigler
17
     alleges that he was injured aboard one of Defendants’ vessels. (See id. at 1.) The parties
18
     represent that they have diligently conducted discovery in this matter, including
19
     exchanging written discovery, taking Mr. Zeigler’s deposition, and conducting his
20
     Federal Rule of Civil Procedure 35 physical examination. (Id. at 1-2.) Despite these
21
     efforts, the parties represent that they are unable to complete discovery prior to the
22


     ORDER - 1
              Case 2:19-cv-01680-JLR Document 15 Filed 09/08/20 Page 2 of 2



 1   current March 15, 2021, trial date. The parties state that they cannot inspect the vessel

 2   and deployed gangway due to the dangers associated with travel during the COVID-19

 3   pandemic. (Id. at 2.) In addition, several vessel employees who are important witnesses

 4   have either returned to their home countries or are at sea for the foreseeable future. (Id.)

 5   As a result, the parties are unable to complete discovery and exchange expert reports

 6   related to liability in a timely manner for the March 15, 2021, trial date.

 7          Based on the foregoing representations, the court finds that the parties have

 8   established good cause for a modification to the trial date and case schedule. See Fed. R.

 9   Civ. P. 16(b)(4) (“A schedule may only be modified for good cause and with the judge’s

10   consent.”). The parties ask the court to move their trial date to June 14, 2021, “or as

11   otherwise determined by the [c]ourt.” (Stip. Mot. at 2.) The court cannot accommodate

12   the parties’ requested June 14, 2021, trial date. Nevertheless, the court will reschedule

13   the parties’ trial to the earliest date available on the court’s calendar, which is likely to be

14   in approximately January or February of 2022. The court will separately issue a revised

15   scheduling order, which will provide the new trial date and related case deadlines for

16   those deadlines that have not yet expired.

17          Dated this 8th day of September, 2020.

18

19                                                       A
                                                         JAMES L. ROBART
20
                                                         United States District Judge
21

22


     ORDER - 2
